IN THE SUPREME COURT OF PENNSYLVANIA
                             MIDDLE DISTRICT


ALBERT M. VOSBURG, III, ALBERT M.         : No. 756 MAL 2015
VOSBURG, JR., VIRGINIA L. VOSBURG,        :
STUART A. VOSBURG, RICHARD K.             :
VOSBURG, DAVID A. VOSBURG, PAUL           : Petition for Allowance of Appeal from
J. VOSBURG, MARK S. VOSBURG,              : the Order of the Superior Court
MATHEW W. VOSBURG, MARSHALL W.            :
VOSBURG, JILL V. VOSBURG,                 :
KATHERINE VOSBURG BAKER, TAMMY            :
L. VOSBURG, GLORIA VOSBURG                :
GAREY,                                    :
                                          :
                  Petitioners             :
                                          :
                                          :
            v.                            :
                                          :
                                          :
NBC SEVENTH REALTY CORP., AND             :
PITTSTON AREA INDUSTRIAL                  :
DEVELOPMENT CORP.,                        :
                                          :
                  Respondents             :


                                     ORDER



PER CURIAM

      AND NOW, this 12th day of April, 2016, the Petition for Allowance of Appeal is

DENIED.

      Justice Donohue did not participate in the consideration or decision of this

matter.